—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered February 16, 2000, convicting him of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree (three counts), reckless endangerment in the second degree, criminal possession of a hypodermic instrument, and violations of Vehicle and Traffic Law § 1211 (a) and § 1180 (b), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court improperly imposed a greater sentence than it had promised is not preserved for appellate review, as he neither objected to the sentence on that ground nor moved to vacate his plea (see People v Pike, 276 AD2d 649 [2000]; People v Walters, 273 AD2d 418 [2000]). In any event, when the defendant failed to comply *420with the condition of his plea agreement that he appear on the scheduled sentencing date, the court was no longer bound by the original plea agreement and had the right to impose a greater sentence (see People v Figgins, 87 NY2d 840 [1995]; People v Walters, supra). Moreover, since the defendant was aware that he faced an enhanced sentence if he failed to comply with the plea agreement, he has no cause to complain that the sentence imposed was excessive (see People v Walters, supra). Ritter, J.P., Feuerstein, McGinity, Townes and Cozier, JJ., concur.